Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the application No. 17/224,743 filed on September 03, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Reasons for Indicating Allowable Subject Matter
5.	Claims 9-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
The examiner found the applicant’s argument in page 10 persuasive, “the diffusion layer is formed in the epitaxial layer and in the silicon layer, the silicon layer being a layer formed on a BOX film”
Claim 9: the prior art of record alone or in combination neither teaches nor makes obvious of a semiconductor device, comprising:
….
a diffusion layer formed in the epitaxial layer …., and formed in the silicon layer at a second portion of the silicon layer, which is overlapped with the epitaxial layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 9 is allowable. Since the independent claim 9 is allowable in combination with all the remaining limitations of the independent claim, therefore, the dependent claims 10-23 of the independent claim 9, are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 9 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claim 9 is deemed patentable over the prior art.

8. 	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, IIlgen et al. (US 2013/0069123 A1) previously cited as the closest prior art shown in Fig. 8, wherein the diffusion layer 172 is formed on the epitaxial layer 170 and formed on the silicon layer comprising BOX film formed on substrate 102. Illgen is not showing the diffusion layer formed in the epitaxial layer and in the silicon layer of the BOX film. Therefore, Illgen et al. either by itself or in combination with other arts does not teach the above quoted limitations of section 6, in combination with the rest of claim limitations.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819